Citation Nr: 0311162	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for subtotal 
gastrectomy. 

[The issue of entitlement to service connection for subtotal 
gastrectomy will be the subject of a later decision by the 
Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr.,   Senior Counsel 



INTRODUCTION

The veteran served on active duty from June 1943 to August 
1944 and from February 1951 to February 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  St. 
Petersburg, Florida.  A hearing at the RO in  September 1999 
was canceled.  In November 2000, the Board remanded the case 
to the RO for further development. As the development 
requested by the Board has been substantially completed, no 
further action by the RO is necessary to comply with the 
Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is undertaking additional development on the issue 
of entitlement to service connection for subtotal gastrectomy 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide you and your representative notice of 
the evidence secured and you will have an opportunity for 
response as required by 38 C.F.R. § 20.903.  The Board then 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a May 28, 1959, rating decision, the RO determined 
that no change was warranted in a prior determination, 
denying service connection for a subtotal gastrectomy; after 
the veteran was notified of the decision and of his right to 
appeal, he did not file an application for review on appeal 
and the rating decision became final. 

2.  The additional evidence submitted since the May 28, 1959, 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The May 28, 1959, rating decision is final.  38 U.S.C. 
§ 4005 (1958) (currently codified with substantive revisions 
at 38 U.S.C. § 7105 (2000); Department of Veterans Affairs 
Regulation 1008 (1959) (currently codified at 38 C.F.R. 
§ 3.104(a) (2002)).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a subtotal gastrectomy. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the matter before 
the Board, further discussion of compliance with VCAA for the 
purpose of this decision is not warranted. 

Prior Denial of the Claim 

The evidence of record previously considered can be 
summarized as follows.  

The service medical records for the first period of service 
disclose that, while hospitalized for a psychiatric 
evaluation, the veteran complained of periodic gastric 
discomfort, relieved by eating, but an gastrointestinal 
series revealed a normal stomach.  The only diagnosis was 
psychoneurosis.  For the second period of service, on 
entrance examination, the examiner noted that the veteran's 
epigastric complaints of heart burn had been investigated at 
a hospital, but no pathology had been found.  On psychiatric 
evaluation, the psychogenic gastrointestinal reaction was 
noted as an abnormality.  The remainder of the records, 
including the report of separation examination, contain no 
further reference by history, complaint, or finding of a 
stomach abnormality.  The records do document treatment of 
bursitis of the right shoulder and elbow. 

In a 1953 rating decision, the RO granted service connection 
for right shoulder bursitis and psychoneurosis. 

In 1954, SM, M.D., stated that he treated the veteran for 
complaints of heart burn, nausea, nervousness and sleep 
disturbance, but no evidence of organic disease was 
established. 

In 1956, the veteran filed his initial claim for VA 
disability compensation for a subtotal gastrectomy. 

State medical records reveal that, on February 16, 1956, the 
veteran was hospitalized for an episode of gastrointestinal 
bleeding.  Surgery revealed that the stomach was bleeding 
with many acute shallow ulcers.  A subtotal gastrectomy was 
performed.  The diagnosis was erosive gastritis. 

In a 1956 rating decision, the RO denied service connection 
for a subtotal gastrectomy on the grounds that 
gastrointestinal bleeding was not shown in service or by 
continuity.  After the veteran was notified of the decision 
and of his right to appeal, he did not file an application 
for review on appeal and the rating decision became final. 

In 1957, the veteran submitted several private physicians' 
statements.  AG, M.D., stated that on February 15, 1956, he 
saw the veteran for a complaint of right elbow and shoulder 
pain.  The physician stated that the veteran had been taking 
large doses of salicylates and he was given an injection of 
hydrocortisone in the bursa of the right elbow. 

HIM, M.D., stated that while the origin of erosive gastritis 
is not known, two known risks were aspirin and emotional 
factors.  The physician noted that the veteran was service-
connected for bursitis and nervousness and that, on the 
morning of the veteran's gastrectomy, the veteran thought 
that he had taken six aspirins.  The physician felt that 
aspirin and emotional factors contributed to the acute 
episode of hemorrhagic gastritis. 

In 1957, SM, M.D., stated that since 1953 he had treated the 
veteran for several complaints including joint pain, which 
was relieved with salicylates. 

In May 1957, the RO determined that no change of the prior 
determination regarding the stomach condition was warranted.  
After the veteran was notified of the determination and of 
his right to appeal, he did not file an application for 
review on appeal and the rating decision became final. 

In 1959, the veteran submitted additional evidence, including 
a private physician's statement from SM, M.D., who stated 
that from April 1953 to February 1956 he treated the veteran 
for heart burn and abdominal pain, but no abnormality was 
found.

In a May 28, 1959, rating decision, the RO determined that no 
change in the prior determination regarding service 
connection for a subtotal gastrectomy was warranted.  After 
the veteran was notified of the decision and of his right to 
appeal, he did not file an application for review on appeal 
and the rating decision became final. 



Application to Reopen

Once a decision becomes final, new and material evidence is 
required to reopen the claim that was denied.  38 U.S.C.A. 
§ 5108.  

In determining whether to reopen a finally denied claim, the 
Board must determine whether the claimant has presented new 
and material evidence as defined in 38 C.F.R. § 3.156(a).  
"New and material evidence" is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In connection with the petition to reopen his claim in 1998, 
the veteran submitted a statement from RGS, M.D., which had 
not been previously submitted.  The physician stated that he 
saw the veteran in 1998 for right shoulder and elbow pain.  
He indicated that the history dated to 1956, when the veteran 
had a cortisone injection and the veteran had taken a high 
dose of aspirin which "caused" hemorrhagic gastritis 
necessitating a subtotal gastrectomy, and since then the 
veteran had not taken aspirin or cortisone and was wary of 
anti-inflammatory agents as well.  The physician then stated 
that because of the veteran's history he could not treat the 
veteran with injections and anti-inflammatory agents. 

Although the physician's statement is based, in part, on a 
history provided by the veteran, which had already been 
rejected, to the extent that the gastrointestinal bleeding 
was unrelated to service, the physician did indicate that the 
cortisone injection and the high dose of aspirin "caused" 
the hemorrhagic gastritis necessitating a subtotal 
gastrectomy.  In this case, there was no rating that 
expressly rejected the principle of secondary service 
connection under 38 C.F.R. § 3. 310(a) and to the extent that 
the physician's statement is relevant to and probative of the 
issue of secondary service connection it bears directly and 
substantially upon the matter under consideration.  As the 
statement of RGS, M.D., is neither cumulative nor redundant, 
and which in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the evidence is new and 
material and the claim is reopened. 


ORDER

The application to reopen the claim of service connection for 
subtotal gastrectomy is granted. 


____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

